DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species A in the reply filed on Feb. 18, 2021 is acknowledged.  The Examiner acknowledges for the claims filed Feb. 18, 2021, Group I, species A includes claims 1-13, 15-19, and 25-30 (newly added claims depending from claim 15).
Claim Interpretation
In claim 9, the limitations recited appear to recite process parameters.  The process parameters are not required in the textured substrate, only the properties interpreted to impart onto the textured substrate, formed by a plurality of grains, is interpreted as required by the claim.  
In claim 10, the limitation that the user-specified pattern appears to be a method step and the user-specified pattern of claim 10 is interpreted as a pattern.
In claims 26 and 27, the recitation of the pattern is 3-D printed onto the first surface of the plunger and the 3-D printing onto the first surface of the plunger comprises additive laser sintering is interpreted as steps not required in the claim, but as imparting properties to the first textured surface.  
In claim 28, the Examiner has interpreted in claim 28, the recitation of the system of claim 15, additionally comprising a substrate textured by the system, as the material worked upon.  The Examiner 
In claim 29, which depends from claim 28, the Examiner also interprets the substrate textured by the system is not required in the claim, but as functional language where the system must be capable of texturing a first area and a second area of at least 4 square millimeters and texturing a substrate wherein a Hurst component of the first area differs from a Hurst component of a second area by at least 20%.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 10 recites the limitation "the user-specified pattern" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets claim 10 should depend from claim 8, since a user-specified pattern is recited in claim 8.
Additionally, the abbreviation STL and CAD has not been defined in the claim.  Please clarify the acronyms, such as computer aided design (CAD) file and STL as STereoLithgrapy file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 15, 17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP2001-172029A – hereinafter Nakano) in view of Zhang et al. (“The effect of autocorrelation length on the real area of contact and friction behavior of rough surfaces”, Journal of Applied Physics 97, 103526 (2005), 7 pages – hereinafter Zhang) and Kumar et al. (“AFM STUDIES ON SURFACE MORPHOLOGY, TOPOGRAPHY AND TEXTURE OF NANOSTRUCTURED ZINC ALUMINUM OXIDE THIN FILMS”, Digest Journal of Nanomaterials and Biostructures Vol. 7, No. 4, October-December 2012, p. 1881-1889 – hereinafter Kumar).
Regarding claims 1, 6, 15, and 17 (textured substrate molding dies), Nakano ([0002] and [0008]) discloses upper and lower molds (corresponding to textured substrates – claim 1).  The upper mold and lower mold comprising molding surfaces (corresponding to first surfaces having first portions – claim 1).  The upper mold corresponding to a plunger with a first textured surface (claim 15) and the surface of lower mold corresponding to a base component (claim 17).  The molding surfaces for a magnetic disk substrate are disclosed as having an arithmetic average roughness (Ra) of more than 50 microns and 100 microns or less to produce a plate glass substrate.  Nakano ([0042]) further discloses the molding dies provide for a plate shaped glass to be molded with a roughness (Ra) ranging from 20 microns or more and 80 microns or less.
While Nakano fails to disclose the root mean square roughness of the molding surfaces, Kumar (Table 1) illustrates how the arithmetic average roughness (Ra) can be similar to the root mean square 
Nakano and Kumar fail to disclose the autocorrelation function greater than 0.5 for distances less than 50 microns.  However, Nakano ([0010]) discloses the mold release material must adhere to the molding surface to improve the mold release property, and Zhang (abstract and discloses there is a relationship between the autocorrelation length and the friction behavior of a rough surface and there is a relationship between the autocorrelation function and the autocorrelation length (equation (2) and pgs. 103526-1 and 2).  Therefore, it would be obvious to a person having ordinary skill in the art, the autocorrelation function affects the friction behavior of the rough surface, which would affect how the mold release material adheres to the molding surface.  Therefore, it would be obvious to a person having ordinary skill in the art, to optimize a result effective variable, such as the autocorrelation function, through routine experimentation.  (MPEP 2144.05 II).
Regarding claims 1, 2, and 6 (textured substrate glass plate), in addition to the rejection of claim 1 above, Nakano ([0042]) further discloses the molding dies provide for a plate shaped glass (corresponding to a textured substrate) to be molded with a roughness (Ra) ranging from 20 microns or more and 80 microns or less.  Additionally, Nakano ([0031]) discloses the surface roughness characteristics affect the formation of burrs forming on the glass surface, and Kumar (pg. 1886) discloses the root mean square roughness is the square root distribution of the distribution of the surface height and is considered to be more sensitive than average roughness for large deviations.  Therefore, in the 
Additionally, Nakano ([0031]) discloses the surface roughness characteristics affect the formation of burrs forming on the glass surface and raised portions on the glass substrate affecting a downstream process.  Further Zhang (1st page) discloses the autocorrelation length (ACL) includes spatial information, such as surface topography parameters and as discussed above, the autocorrelation function is related to ACL.  Therefore, through routine optimization of the autocorrelation function, it would be obvious to a person having ordinary skill in the art the autocorrelation function of the glass substrate is a design choice that could be optimized, to include topography of a substrate for burr formation and/or raised portion formation, since there is optimization of the autocorrelation of the molding dies during molding and roughness characteristics for burr formation and raised portion formation, it would be obvious to optimize the autocorrelation function for the molding dies for producing an acceptable glass plate.
Regarding claim 3, with the rejection of claim 1 above where the molding dies are the textured substrate, Nakano ([0021]) further discloses the molding dies are made of metal.  Therefore, it would be obvious to a person having ordinary skill in the art the textured substrate (i.e. molding dies) comprises metal.
Regarding claim 8, as discussed in both rejections of claim 1 above (molding die textured substrate and textured glass substrate), the molding surfaces for a magnetic disk substrate are disclosed 
Regarding claim 25, as discussed in the rejection of claims 1 and 15 above, (molding die textured substrate and textured glass substrate), the upper and lower molding surfaces for a magnetic disk substrate are disclosed as having an arithmetic average roughness (Ra) of more than 50 microns and 100 microns or less to produce a plate glass substrate.  Nakano ([0042]) further discloses the molding dies provide for a plate shaped glass to be molded with a roughness (Ra) ranging from 20 microns or more and 80 microns or less.  Further, Nakano ([0031]) discloses the surface roughness characteristics affect the formation of burrs and raised portions may be vibrated during wheel feeding or chipped.  Therefore, based on the disclosure of burrs and raised portions affected downstream processes, it would be obvious to a person having ordinary skill in the art, the roughness of the molding die provides for a pattern defining a texture, and the texture is applied to a first surface of the plunger.  
Claims 4, 9-10, 16, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP2001-172029A – hereinafter Nakano) in view of Zhang et al. (“The effect of autocorrelation length on the real area of contact and friction behavior of rough surfaces”, Journal of Applied Physics 97, 103526 (2005), 7 pages – hereinafter Zhang) and Kumar et al. (“AFM STUDIES ON SURFACE MORPHOLOGY, TOPOGRAPHY AND TEXTURE OF NANOSTRUCTURED ZINC ALUMINUM OXIDE THIN FILMS”, Digest Journal of Nanomaterials and Biostructures Vol. 7, No. 4, October-December 2012, p. 1881-1889 – hereinafter Kumar). as applied to claims 1, 3, and 8 above, and further in view of Jenkins (US 10,518,446B1) and Kazmer (“Three-Dimensional Printing of Plastics”, Applied Plastics Engineering Handbook (Second Edition), 2017, pgs. 617-634).
Regarding claims 4 and 16, as discussed in the rejection of claim 3 above, Nakano ([0021]) further discloses the molding dies are made of metal.  Therefore, it would be obvious to a person having ordinary skill in the art the textured substrate (i.e. molding dies) comprises metal.  Nakano is silent as to details of the dies (i.e. textured substrate), specifically, the texture is formed by 3-D printing.  However, Jenkins discloses a mold formed by 3D printing techniques for a metal mold and Kazmer (pg. 620) discloses SLS of metals and plastics and SLS (selective laser sintering) printers can program the laser size and power to obtain feature sizes on the order of 200 microns with surface roughness on the order of 50 microns.  Additionally Jenkins (pg. 620) further discloses surface roughness is dictated by the size of the plastic powder particles, and it would be obvious to a person having ordinary skill in the art, this would also apply to metal particles in the SLS process.  Therefore, it would be obvious to a person having ordinary skill in the art, the upper and lower metal molds of Nakano could be manufactured by 3D printing having a textured (i.e. surface roughness) on the order of 50 microns with SLS printing, which is within the range required by Nakano.  In addition, it would be obvious to a person having ordinary skill in the art, the particle size of metal powder particles, could also provide for alternative roughness values disclosed by Nakano. 
Regarding claim 9, as stated in the rejection of claim 8 above, based on the roughness specification for the molding die (corresponding to a textured substrate) and the resultant glass plate substrate (also corresponding to a textured substrate) and the disclosure of minimizing burrs and raised portions in the glass plate substrate, this provides for the first portion in the molding die and/or the glass plate is textured in a user-specified pattern.  Additionally, with the obviousness of the molding die of Nakano formed by a 3D printing process, such as SLS metals printer, this provides for a textured substrate made from a plurality of grains, which provides for the claimed textured substrate (molding dies) of claim 9.  The orientation of the plurality of grains and respective shapes of the grains are method steps and the Examiner maintains the textured substrate produced by 3D printing, as taught by Nakano in view of Kazmer and Jenkins provides for the claimed textured substrate of claim 9.  In claim 9, the limitations recited appear to recite process parameters.  The process parameters are not required in the textured substrate, only the properties interpreted to impart onto the textured substrate, formed by grains, is interpreted as required by the claim.  
Regarding claim 10, as discussed in the 35 U.S.C. 112(b) rejection of claim 10 above, the Examiner interprets, claim 10 as depending from claim 8.  In claim 10, the limitation that the user-specified pattern appears to be a method step, the only property interpreted is there is a roughness/textured pattern on the substrate. 
Further, as discussed in the rejection of claim 4 above, it would be obvious to a person having ordinary skill in the art, the upper and lower metal molds of Nakano could be manufactured by 3D printing with SLS printing.  Kazmer (pg. 617) discloses computer-aided design in additive manufacturing.  Therefore, it would be obvious to a person having ordinary skill in the art, in additive manufacturing, such as 3D printing, the mold is formed from a user-specified pattern is defined by a CAD file and this provides for a roughness/textured pattern in the final mold.   
Regarding claims 26 and 27, as discussed in the rejection of claim 4 above, it would be obvious to a person having ordinary skill in the art, the upper and lower metal molds of Nakano could be manufactured by 3D printing with SLS printing.  This provides for an apparatus where the pattern is 3-D printed onto the first surface of the plunger to form the first textured surface and the first surface of the plunger comprises additive laser sintering.  It should be noted this is an apparatus (i.e. product) by process claim and the actual steps of 3D printing and additive laser sintering only provide for properties of the first surface, specifically a roughness/textured pattern.
Claims 5 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP2001-172029A – hereinafter Nakano) in view of Zhang et al. (“The effect of autocorrelation length on the real area of contact and friction behavior of rough surfaces”, Journal of Applied Physics 97, 103526 (2005), 7 pages – hereinafter Zhang) and Kumar et al. (“AFM STUDIES ON SURFACE MORPHOLOGY, TOPOGRAPHY AND TEXTURE OF NANOSTRUCTURED ZINC ALUMINUM OXIDE THIN FILMS”, Digest Journal of Nanomaterials and Biostructures Vol. 7, No. 4, October-December 2012, p. 1881-1889 – hereinafter Kumar) as applied to claim 1 above, and further in view of Azuma (US 2021/0061699A1).
Regarding claim 5 (molding die textured substrate), as discussed in the rejection of claim 1 above, Nakano discloses the molding dies are to manufacture a magnetic disk substrate.  Nakano fails to disclose the first portion has an area of at least 25 square millimeters.  However, Azuma ([0063]) discloses a magnetic disk substrate having an outer diameter of 65 mm.  Therefore, it would be obvious to a person having ordinary skill in the art, this provides for a first portion having a diameter of 65 mm and an area around 3318 square millimeters which is in the claimed range of at least 25 square millimeters.  
Regarding claim 28, the Examiner has interpreted limitation of the system of claim 15, additionally comprising a substrate textured by the system, as the material worked upon.  The Examiner interprets the substrate textured by the system is not required in the claim, but as functional language .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP2001-172029A – hereinafter Nakano) in view of Zhang et al. (“The effect of autocorrelation length on the real area of contact and friction behavior of rough surfaces”, Journal of Applied Physics 97, 103526 (2005), 7 pages – hereinafter Zhang) and Kumar et al. (“AFM STUDIES ON SURFACE MORPHOLOGY, TOPOGRAPHY AND TEXTURE OF NANOSTRUCTURED ZINC ALUMINUM OXIDE THIN FILMS”, Digest Journal of Nanomaterials and Biostructures Vol. 7, No. 4, October-December 2012, p. 1881-1889 – hereinafter Kumar). as applied to claims 1, 15, and 17 above, and further in view of Minazawa (US 2008/0096025A1).  
Regarding claim 18, as discussed in the rejection of claim 17 above, Nakano discloses a base component, as the lower mold.  Nakano fails to disclose the base component comprising a ring positioned above the base component.  However, Minazawa (Fig. 1) discloses a lower mold with a cavity, formed by a lower die member (20) and a constraining ring (20).  Therefore, it would be obvious to a person having ordinary skill in the art, the lower mold of Nakano could be substituted by the lower die member and constraining ring configuration to produce a lower mold having a cavity.  This configuration provides for a based component further comprising a ring positioned above the base component, as claimed in claim 18.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP2001-172029A – hereinafter Nakano) in view of Zhang et al. (“The effect of autocorrelation length on the real area of contact and friction behavior of rough surfaces”, Journal of Applied Physics 97, 103526 (2005), 7 pages – hereinafter Zhang) and Kumar et al. (“AFM STUDIES ON SURFACE MORPHOLOGY, TOPOGRAPHY AND TEXTURE OF NANOSTRUCTURED ZINC ALUMINUM OXIDE THIN FILMS”, Digest Journal of Nanomaterials and Biostructures Vol. 7, No. 4, October-December 2012, p. 1881-1889 – hereinafter Kumar). as applied to claims 1 and 15 above, and further in view of Jenkins (US 10,518,446B1).
Regarding claim 19, Nakano discloses in the pressure molding machine cooling in the lower molding die to improve releaseability, and discloses refrigerant flowing through a channel in the lower die.  Nakano fails to disclose cooling in the upper molding die.  However, Jenkins discloses cooling around a molding cavity with hollow channels, similar to the molding cavity produced by upper and lower dies of Nakano.  Based on the teachings of Nakano and Jenkins, it would be obvious to a person having ordinary skill in the art to provide cooling in the upper mold (corresponding to a plunger) with one or more hollow channels, to improve releaseability in the upper mold of Nakano.  
Allowable Subject Matter
Claims 7, 11-13, 29-30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of the claims.
Regarding claims 7 and 11-13, the prior art fails to disclose or suggest the textured substrate of claim 1 further comprising the limitations of claims 7 and 11.  Claims 12-13 depend from claim 11.
Regarding claim 29, the prior art fails to disclose or suggest the system of claim 28 further comprising the additional limitations of claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741